DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment filed December 7, 2021 has been entered.  Claims 1-7 and 10 are under examination.  Claims 8, 9, 11 and 12 remain withdrawn from further consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakazawa (US 2018/0083245; effectively filed September 20, 2016).
Regarding claim 4, Nakazawa teaches a manufacturing apparatus for a stretched film (Abstract), wherein the manufacturing apparatus comprises an air flow controller and a tenter oven, the air flow controller comprises a plurality of chambers that are disposed above and/or below a film running surface to be adjacent to an upstream side of an entrance of the tenter oven in a film running direction and/or a downstream side of an exit of the tenter oven in the film running direction (Figures 5a, 5b, 6 and 7; front chamber (6a) and pre-heating chamber (6b); paragraphs [0061]-[0063], [0071]-[0081]; also applicable for zones (6f) and (6g) – Figures 5a, 5b and 8); tenter oven - (paragraphs [0055]-[0057], [0086]), the tenter oven includes the entrance into which a film is conveyed and the exit from which the film is taken out (Figures 5a, 5b, 6 and 
As to claim 10, Nakazawa discloses the air discharge mechanisms include a flow adjustment mechanism capable of adjusting a discharge flow rate independently from another air discharge mechanism of the air discharge mechanisms (Figures 6 and 7 (82A) and (82B) – air dampeners; paragraphs [0072] and [0081]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa (US 2018/0083245) in view of any one of Lee et al. (US 2014/0013612), Nakai et al. (US 2010/0112291), Nakai et al. (US 2009/0115100), or Otoshi et al. (US 2008/0075894).
Regarding claim 1, Nakazawa teaches a manufacturing apparatus for a stretched film (Abstract) wherein: the manufacturing apparatus comprises an air flow controller (Figures 5a, 5b, 6 and 7; front chamber (6a) and pre-heating chamber (6b); paragraphs [0061]-[0063], [0071]-[0081]; also applicable for zones (6f) and (6g) – Figures 5a, 5b and 8) and a tenter oven (paragraphs [0055]-[0057], [0086]), the air flow controller includes a box-shaped body cover that is disposed above and/or below a film running surface to be adjacent to an upstream side of an entrance of the tenter oven in a film running direction and/or a downstream side of an exit of the tenter oven in the film running direction, the tenter oven includes the entrance into which a film is conveyed and the exit from which the film is taken out, the box-shaped body cover extends in the film running direction and has a surface facing the film running surface and being open (Figures 5A, 5B, 6, 7 and 9a – showing the configuration of the front chamber and the pre-heating chamber; where the transverse stretching begins is reasonably understood to be the entrance to the tenter oven and where the transverse stretching stops is reasonably understood to be the exit of the tenter oven), and each of at least two of the chambers is provided with an air discharge mechanism configured to discharge air in a corresponding chamber (Figures 6 and 7; paragraphs [0061]-[0063] and [0071]-[0081]).

Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Nakazawa and any one of the secondary references and to have utilized a partition structural body as claimed in the apparatus of Nakazawa, as suggested by any one of the secondary references, for the purpose, as suggested by the references, of facilitating individual control (e.g. temperature and/or airflow inlet or outlet amounts) of the distinctively defined zones/chambers/sections in Nakazawa (e.g. zones (6a), (6b), (6f), (6g)).  
	As to claim 7, Nakazawa discloses the air discharge mechanisms include a flow adjustment mechanism capable of adjusting a discharge flow rate independently from another air discharge mechanism of the air discharge mechanisms (Figures 6 and 7 (82A) and (82B) – air dampeners; paragraphs [0072] and [0081]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa (US 2018/0083245) in view of any one of Lee et al. (US 2014/0013612), Nakai et al. (US 2010/0112291), Nakai et al. (US 2009/0115100), or Otoshi et al. (US 2008/0075894), as applied .
	As to claim 2, the combination teaches the method set forth above.  Neither Nakazawa nor the secondary references explicitly disclose the air flow controller comprises a mechanism configured to elevate and lower the partition structural body.  However, as set forth in the secondary references above (e.g. “curtains”), one having ordinary skill in the art would have found it prima facie obvious to have configured the partitions (e.g. the “curtains”) such that they comprised a mechanism configured to elevate and lower the partition in order to facilitate removing the curtain/partition out of the way when needed (e.g. to access the inside of the chamber for maintenance), such as a strap or cord to raise the curtains/blinds.  Alternatively, each of Lee et al. (Abstract; Figures 1, 2 and 7) and Inoue et al. (Abstract; Figure 5) disclose analogous apparatuses wherein the distance between the equipment and the film is controlled in order to facilitate improved product quality of the film being produced by better control of the air flow and/or temperature that contacts the film.
	Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Nakazawa and either one of Lee et al. or Inoue et al. and to have utilized a mechanism configured to elevate and lower the partition set forth in the combination, as suggested by either one of Lee et al. or Inoue et al., for the purpose, as suggested by the references of facilitating improved product quality of the film by controlling the distance of the equipment from the film surface.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa (US 2018/0083245) in view of any one of Lee et al. (US 2014/0013612), Nakai et al. (US 2010/0112291), Nakai et al. (US 2009/0115100), or Otoshi et al. (US 2008/0075894), as applied .
As to claim 3, the combination teaches the apparatus set forth above. Nakazawa does not teach a mechanism a mechanism configured to extract and retract the body cover and the partition in the width direction of the film. However, one having ordinary skill in the art would have found it prima facie obvious to have included a mechanism configured as claimed in order to facilitate the ability to enter the industrial sized equipment for maintenance.  Such a mechanism would be utilized, as required, taking into account the size and weight of the equipment.  Alternatively, each of Lee et al. (paragraphs [0165] and [0166]) and Hatakeyama et al. (paragraphs [0105]-[0114]; Figures 5A-11C) disclose analogous apparatuses wherein the system includes a mechanism to extract and retract the equipment in the width direction in order to control the distance from the film and the subsequent product properties and quality.   
	Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Nakazawa and either one of Lee et al. or Hatakeyama et al. and to have utilized a mechanism configured to extract and retract the body cover and the partition in the combination, as suggested by either one of Lee et al. or Hatakeyama et al., for the purpose, as suggested by the references of facilitating improved product quality of the film by controlling the distance of the equipment from the film.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa (US 2018/0083245) as applied to claims 4 and 10 above, and further in view of either one of Lee et al. (US 2014/0013612) or Inoue et al. (US 2010/0059036).
	As to claim 5, the combination teaches the method set forth above.  Nakazawa does not teach each chamber comprises a mechanism configured to elevate and lower the chamber.  However, each of Lee et al. (Abstract; Figures 1, 2 and 7) and Inoue et al. (Abstract; Figure 5) 
	Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Nakazawa and either one of Lee et al. or Inoue et al. and to have utilized a mechanism configured to elevate and lower the chamber as claimed, as suggested by either one of Lee et al. or Inoue et al., for the purpose, as suggested by the references of facilitating improved product quality of the film by controlling the distance of the equipment from the film surface.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa (US 2018/0083245), as applied to claims 4 and 10 above, and further in view of either one of Lee et al. (US 2014/0013612) or Hatakeyama et al. (US 2015/0048540).
As to claim 6, the combination teaches the apparatus set forth above. Nakazawa does not teach a mechanism configured to extract and retract the extract the air flow controller in the width direction of the film as claimed. However, each of Lee et al. (paragraphs [0165] and [0166]) and Hatakeyama et al. (paragraphs [0105]-[0114]; Figures 5A-11C) disclose analogous apparatuses wherein the system includes a mechanism to extract and retract the equipment in the width direction in order to control the distance from the film and the subsequent product properties and quality.   
	Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Nakazawa and either one of Lee et al. or Hatakeyama et al. and to have utilized a mechanism configured to extract and retract air flow controller in the width direction as claimed, as suggested by either one of Lee et al. or Hatakeyama et al., for the purpose, as suggested by the .

Response to Arguments
	Applicant’s arguments filed December 7, 2021 have been fully considered, but they are not persuasive.  Applicant’s arguments regarding the rejection of claim 4 have been fully considered, but they are not persuasive.  Applicant primarily argues that Nakazawa discloses only a tenter oven and doesn’t’ disclose an air flow controller at all.  This argument is not persuasive.  The examiner submits that the argument emphasizes a distinction between the language utilized in the prior art and the instant claims without recognizing the same claimed structure is reasonably being described in the prior art under a reasonable interpretation. The examiner agrees that Nakazawa, for example, describe zones (6a) and (6b) in terms of the tenter structure.  However, it is submitted that applicant could have done the same thing in describing the same structure that is currently claimed.  For example, applicant could have quite reasonably decided to call the chambers shown in air flow controller (1) of Figure 1 two additional upstream zones of the tenter (10).  The wall shown separating air flow controller (1) from tenter (10) in Figure 1 could quite simply and reasonably be considered a zone separating wall, just like the wall between chamber (4a) and (4b). As applicant will recognize, zone separating walls are commonly utilized to separate different zones in a tenter so the wall itself does not clearly or necessarily distinguish one structure completely from another in this context.  To expand on this idea, the examiner notes that the height of air flow controller (1) shown in Figure 1 is smaller than the height of tenter (10).  However, if the height of the air flow controller structure was changed so that it matched the height of tenter (10) in Figure 1 (note: such a modification is certainly within the scope of claim 4) the air flow controller would be indistinguishable from upstream tenter zones.  Calling it an air flow controller does not change that it essentially corresponds with and is quite reasonably considered to be upstream tenter zones.  As such, the examiner does not agree that utilizing .
	Further, applicant engages with the examiner’s interpretation described above (without conceding to its propriety) to explain why the interpretation also does not meet the claim.  The argument is not persuasive.  Applicant argues that one might interpret the tenter oven as zones (6b), (6c), (6d), (6e), and (6f) based on paragraph [0003] of the instant specification.  This argument is not persuasive because it does not fully or fairly capture what can reasonably be considered the tenter oven.  A tenter oven is generally and at its core a device that stretches a film, usually in a transverse direction, and this stretching is facilitated by heat.  While the examiner agrees that ovens may have preheating zones and heat fixing zones as argued and generally described in the background of the invention these are not inherent or necessary features of a tenter oven and nothing in the specification or the claims requires a tenter oven to be limited to such a structure.  As such, the examiner submits it remains reasonable to consider zones (6c), (6d), (6e) alone, for example, to form the tenter oven.  These zones are heated (Table I) and this is where the stretching takes place. As such, these zones perform the essential function of a tenter oven and are reasonably considered to be a tenter oven, within the context of the instant application.  While applicant’s interpretation is not wrong since a tenter oven may have the zones as argued, it still follows that the examiner’s interpretation is quite reasonable and appropriately applied.  It is submitted that a reasonable interpretation of the claims in light of the specification has been applied by the examiner (e.g. the claim does specify what zones must be included in the tenter and the specification does not define a tenter must have the structure as argued).

	The examiner submits the rejection of claim 4 is reasonable and that the claims would need to be amended to overcome the rejection absent persuasive evidence or arguments to the contrary. Essentially, the examiner submits the claims are not limited as argued and that the applied prior art teaches the claimed structure under a reasonable interpretation. Applicant is encouraged to utilize language in claim 4 that overcomes the relied upon reasonable interpretation and that captures a clear structural difference between the claimed invention and the teaching of Nakazawa.
   	As to claim 1, applicant argues that like the argument against claim 4 Nakazawa does not disclose, suggest or teach an air flow controller comprising a plurality of chambers in the film running direction as claimed. This argument is not persuasive. As set forth above, the examiner maintains that Nakazawa does teach this limitation under a reasonable interpretation and that the argument is ultimately focused more on a distinction in language rather than a necessary difference in structure.  
	Applicant further argues that the secondary references do not cure the deficiency of Nakazawa.  This argument is not persuasive.  The examiner submits that Nakazawa is not deficient as argued.
It is submitted that the claims would need to be amended to overcome the reasonable interpretation relied upon by the examiner. Applicant is encouraged to utilize language in claim 1 .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742